C. A. 10th Cir. Certiorari granted. Cases are consolidated with other “Permian Basin Area Rate Cases” (388 U. S. 906; supra, at 806) and set for argument on Monday, December 4, 1967. Briefs of those parties supporting the order of the Federal Power Commission shall be filed on or before November 1, 1967, and of those attacking said order shall be filed on or before November 20, 1967.
Mr. Justice Marshall took no part in the consideration or decision of these petitions.
Reported below: 375 F. 2d 6.